Citation Nr: 0500685	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-04 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk








INTRODUCTION

The veteran served on active duty from May 1963 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Togus, Maine.

A review of the record discloses that the veteran requested a 
videoconference hearing before a member of the Board 
regarding this matter.  He was notified by a letter dated 
June 2003 of the scheduled videoconference hearing to be 
conducted before a Member of the Board.  A notation in the 
claims file indicates the veteran failed to appear on the 
scheduled hearing date.  No communication was received from 
the veteran regarding the hearing request or his failure to 
appear.  Accordingly, the Board will proceed with its review 
of this matter.  See 38 C.F.R. § 20.704(d) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In response to a request by the RO, a VA examination with an 
opinion concerning the etiology of any back disorder 
diagnosed was conducted in January 2003.  Following the 
examination the examiner concluded in part in the absence of 
significant evidence in the service medical records it is as 
likely as not that the veteran's current spinal problems are 
not associated with his service activities.  The Board finds 
that this opinion requires clarification.

Accordingly, the case is REMANDED for the following:

1.  Please forward the claims folder to 
the VA examiner who conducted the January 
2003 examination for an addendum (if 
unavailable, to another VA orthopedist).  
Request the examiner to again review the 
records and to respond with a yes or no 
to the following question: Whether it is 
as likely as not that that any 
disabilities of the spine diagnosed are 
related to the veteran military service?  
If an additional examination is desired 
by the examiner, it should be conducted.  
A complete rational for any opinion 
expressed should be included in the 
report.

2.  Thereafter, the RO should 
readjudicate the issue in appellate 
status.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



